872 F.2d 419Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles ERKKILA, Defendant-Appellant.
No. 88-7216.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1988.Decided March 10, 1989.

Edwin Chrisco Walker, Federal Public Defender's Office, for appellant.
Margaret Person Currin, United States Attorney, Stephen Aubrey West, Office of the U.S. Attorney, for appellee.
PER CURIAM:


1
Charles Erkkila, an inmate incarcerated at the Federal Correctional Institution in Butner, North Carolina, appeals the district court's order committing him to the custody of the Attorney General for psychiatric care pursuant to 18 U.S.C. Sec. 4246(d).  Finding no error, we affirm.


2
On June 30, 1988, the warden at Butner filed a motion in the district court to determine whether Erkkila should remain committed.  A hearing to determine Erkkila's mental condition was held on August 2, 1988.  Based on the evidence presented at the hearing, including the testimony and written report of John D. McWay, Jr., Ph.D., and a letter from Bob Rollins, M.D., the district court found that Erkkila was suffering from a mental disease or defect as a result of which his release would create a substantial risk of bodily injury to another person or serious damage to the property of another.  The court ordered that Erkkila be committed to the custody of the Attorney General.


3
The district court's determination regarding Erkkila's mental health is a finding of fact which must be affirmed unless it is clearly erroneous, United States v. Aponte, 591 F.2d 1247, 1249 (9th Cir.1978);  Butler v. United States, 384 F.2d 522, 523 (8th Cir.1967), cert. denied, 391 U.S. 952 (1968), or is clearly arbitrary or unwarranted, Hall v. United States, 410 F.2d 653, 658 (4th Cir.), cert. denied, 396 U.S. 970 (1969).  The district court's finding is supported by the record and is not erroneous, arbitrary, or unwarranted.  Therefore, we affirm the judgment below.  We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court and oral argument would not aid the decisional process.


4
AFFIRMED.